 Case 19-40658               Doc 190        Filed 08/25/20 Entered 08/25/20 08:23:45    Desc Main
                                             Document     Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

 In re:

 Scheherazade, Inc.,                                                                     Chapter 7
                                                                                     BKY 19-40658
                                  Debtor.


                                                     ORDER


          This case is before the court on the chapter 7 trustee’s notice of settlement dated July 27,

2020, as docket No. 186. No objections having been filed, based upon the notice of settlement,

          IT IS ORDERED: The settlement, as described in the notice of settlement dated July 27,

2020, is approved.

          Dated: August 25, 2020

                                                       /e/ Kathleen H. Sanberg
                                                     __________________________________________
                                                     Kathleen H. Sanberg
                                                     United States Bankruptcy Judge




NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on08/25/2020
Lori Vosejpka, Clerk, by TT
